DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the October 27, 2021 Final Office Action filed on April 22, 2022 is acknowledged.
Any rejection of record in the previous office action not addressed herein is withdrawn in light of Applicant’s arguments and/or amendments.

Status of Claims
	Applicant’s amendment filed on June 29, 2021 has been entered.  Claims 1-39, 44-85, 87-96, 98-112,115-124, 127-128, 130-160, 162-163, 167-168, 174, 176, and 180-185 are cancelled.  Claims 40-43, 86, 97, 113-114, 125-126, 129, 161, 164-166, 169-173, 175, 177-179, and 186-192 are pending.  Claims 40-43 and 129 are withdrawn.  Claims 86, 97, 113, 125-126, 129, 161, 164-166, 169, 172-73, 175, and 177-178 are amended.  Claims 186-192 are new.  Claims 86, 97, 113-114, 125-126, 161, 164-166, 169-173, 175, 177-179, and 186-192 are under examination.

Election/Restrictions
Applicant’s election without traverse of Group II, and SEQ ID NO: 58, 63, 186, and 190 in the reply filed on March 13, 2019 is acknowledged.  Applicant’s election without traverse of SEQ ID NO: 153 in the reply files on January 30, 2020 is also acknowledged.
Accordingly, claims 40-43 and 129 are withdrawn from consideration for being directed to non-elected subject matter.  
Claims 86, 97, 113-114, 125-126, 161, 164-166, 169-173, 175, 177-179, and 186-192 are under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 
Request for Rejoinder
	Applicant’s request for rejoinder is moot because no claims are in condition for allowance.

Claim Rejections - 35 USC § 103 – withdrawn
Rejection of claims 97, 172, 173, and 175 rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Katakam (Gene Transfer: Delivery and Expression of DNA and RNA, A Laboratory Manual, 2007, Chapter 64, pages 643-651), Szymczak et al. (Nature Biotechnology, 2004. Vol. 22, no.5, pages 589-594), and Morgan et al. (US8556882B2, published October 15, 2013) as applied to claims 86, 113, 125, 161, 164-166, 170-171, and 177 above, and further in view of Barrett et al. (Cell Biology, 2016, Vol.5, no.2, pages 1-7) and Sahm et al. (Cancer Immunology and Immunotherapy 2012, Vol.61, pages 1451-1461) is withdrawn in view of Applicant’s arguments that Sahm fails to disclose a gene encoding a fusion polypeptide comprising IL-15R or a functional variant thereof, as recited in these claims (see page 10).
Rejection of claims 114 and 169 rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Katakam (Gene Transfer: Delivery and Expression of DNA and RNA, A Laboratory Manual, 2007, Chapter 64, pages 643-651), Szymczak et al. (Nature Biotechnology, 2004. Vol. 22, no.5, pages 589-594), and Morgan et al. (US8556882B2, published October 15, 2013) as applied to claims 86, 113, 125, 161, 164-166, 170-171, and 177 above, and further in view of Barrett et al. (Cell Biology, 2016, Vol.5, no.2, pages 1-7) and Shepard et al. (WO2007/146959, and attached sequence alignment from Office Action mailed May 14, 2019) is withdrawn if view of Applicant’s arguments that Shepard does not disclose a polypeptide sequence comprising the truncated HER1 that is at least 90% identical to SEQ ID NO: 190.  


Claim Rejections - 35 USC § 103 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 86, 113, 125, 161, 164-166, 170-171, and 177 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Katakam (Gene Transfer: Delivery and Expression of DNA and RNA, A Laboratory Manual, 2007, Chapter 64, pages 643-651), in view of Szymczak et al. (Nature Biotechnology, 2004. Vol. 22, no.5, pages 589-594) and Morgan et al. (US8556882B2, published October 15, 2013).  This rejection is maintained.
Kumar and Katakam teach a RheoSwitch system, which is a highly sensitive ecdysone receptor based gene regulation system induced by synthetic small molecule ligands (see page 643, 1st paragraph).  Kumar and Katakam teach said gene switch system comprises a sequence encoding a DNA binding domain (DBD) fused to a ligand binding domain (LBD), a transactivation domain (TD) fused to a ligand binding domain, wherein the binding of a small molecule to said ligand binding domain enhances the heterodimerization of the DNA binding domain to transactivation domain, and induces gene expression from an inducible promoter that comprises the responsive elements of said transcription activator (see page 644, 2nd paragraph).  Kumar and Katakam teach that said RheoSwitch developed by RheoGene, uses a mutagenized EcR, wherein the DNA binding domain is from Gal4, and the transactivation domain is from VP16 (see page 644, 2nd paragraph).  Kumar and Katakam teach that in the RheoPlex system, multiple genes can be regulated independently within the same cell or organism, using mutant forms of EcR fused to different DBDs (see page 645, 3rd paragraph).  Kumar and Katakam teach that the RheoSwitch system has been assembled into dual-vector and single-vector system based on design and requirement of the gene regulation.  Kumar and Katakam teach the single and dual vector systems for plasmid transfection contain selection markers for creating cell lines harboring the integrated plasmid.  Kumar and Katakam teach that the two-receptor components are expressed from a single constitutive promoter as a bicistronic message in order to reduce the total size of the components when the vectors are designed for viral delivery (see page 646, 1st paragraph). Kumar and Katakam teach the inducible promoter consists of five copies of a Gal4-binding site inserted upstream of a minimal promoter derived from natural or synthetic sequences (see page 644, 3rd paragraph).  Kumar and Katakam teach that RheoSwitch system is very flexible because it may be formatted into multivector or single vector versions, wherein incorporation can occur into adenoviral, AAV, retroviral and lentiviral vectors, and a repertoire of inducible promoters incorporated into different versions of the system provides the desired level of regulation of transgene expression, and these properties make the RheoSwitch system ideal for cell and gene therapy applications and basic research (see page 643, last paragraph).  
The only difference between the claimed invention and the teaching from Kumar and Katakam is that the prior art does not teach using a polypeptide linker comprising a cleavable or ribosome skipping linker sequence and further does not teach the ligand-inducible promoter comprises the polynucleotide sequence of any one of SEQ ID NOs: 40-64 (claim 161).  
Szymczak et al. teach conventional approaches for the production of multicistronic vectors using internal ribosomal entry sites (IRES) or other promoters is problematic because multiple proteins are often not expressed at the same level (see page 589, 1st col., 1st paragraph).  Szymczak et al. demonstrated that 2A peptides can be used for the stoichiometric coexpression of at least four different proteins in vitro and in vivo, and the expression is stable (see page 591, 2nd col., last paragraph). Szymczak et al. teach 2A peptides can also be applied to other delivery system including AAV, and offers smaller size than IRES (see page 592, 1st col., 2nd paragraph).  Szymczak et al. teach that the use of 2A peptide based vectors could improve the production efficiency of hetero-multimeric proteins, such as immunoglobulins, cell surface receptors, and cytokines such as IL-12, so that it may be very useful in both gene therapy and biomedical research where reliable, multi-protein expression is required (see page 592, 2nd col., last paragraph).  Szymczak et al. teach 2A peptides may also serve as a cell tag (see page 592, 2nd col., 1st paragraph).
However, Szymczak et al. does not teach the ligand-inducible promoter comprises the polynucleotide sequence of any one of SEQ ID NOs: 40-64 (claim 161).
Morgan et al. teach recombinant expression vectors and nucleic acids comprising a nucleotide sequence encoding a nuclear factor of activated T-cells (NFAT) promoter operatively associated with a nucleotide sequence encoding IL-12 (see abstract).  Morgan et al. further teach the use of the inventive nucleic acids or related materials in the treatment or prevention of cancer or an infectious disease in a mammal and in the induction of IL-12 expression in a mammal, while reducing or eliminating toxicity of IL-12 (see abstract and col. 3, lines 20-28).  Morgan et al. teach recombinant lentiviral, retroviral, non-viral (Sleeping Beauty transposon), adenoviral and adeno-associated viral vectors (see claim 12 and col. 8, lines 14-38).
Morgan et al. teach an NFAT promoter comprising SEQ ID NO: 4 (see claim 6, col. 5, lines 6-8, and Example 1).  Morgan et al. teach a promoter comprising SEQ ID NO: 4 (nucleotides 34-69) with 100% identity to Applicant’s SEQ ID NO: 51 (see alignment below. Qy is SEQ ID NO: 51 and Db is SEQ ID NO: 4).

(Applicant SEQ ID NO: 51)

Qy          1 AATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTC 36
              ||||||||||||||||||||||||||||||||||||
Db         34 AATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTC 69 
(Morgan et al. SEQ ID NO: 4)

Morgan et al. teach a promoter comprising SEQ ID NO: 4 (nucleotides 33-390) with 100% identity to Applicant’s SEQ ID NO: 54 (see alignment below. Qy is SEQ ID NO: 54 and Db is SEQ ID NO: 4).

(Applicant SEQ ID NO: 54)

Qy        1 GAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTAGGAGGAAAAACTGTTTCA 60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       33 GAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTAGGAGGAAAAACTGTTTCA 92

Qy       61 TACAGAAGGCGTCAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTGGTCCCA 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       93 TACAGAAGGCGTCAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTGGTCCCA 152

Qy      121 TCGAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTAGGAGGAAAAACTGTTT 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      153 TCGAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTAGGAGGAAAAACTGTTT 212

Qy      181 CATACAGAAGGCGTCAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTGGTCC 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      213 CATACAGAAGGCGTCAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTGGTCC 272

Qy      241 CGGGACATTTTGACACCCCCATAATATTTTTCCAGAATTAACAGTATAAATTGCATCTCT 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      273 CGGGACATTTTGACACCCCCATAATATTTTTCCAGAATTAACAGTATAAATTGCATCTCT 332

Qy      301 TGTTCAAGAGTTCCCTATCACTCTCTTTAATCACTACTCACAGTAACCTCAACTCCTG 358
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      333 TGTTCAAGAGTTCCCTATCACTCTCTTTAATCACTACTCACAGTAACCTCAACTCCTG 390
(Morgan et al. SEQ ID NO: 4)

Morgan et al. teach a promoter comprising SEQ ID NO: 4 (nucleotides 26-390) with 100% identity to Applicant’s SEQ ID NO: 55 (see alignment below. Qy is SEQ ID NO: 55 and Db is SEQ ID NO: 4).
(Applicant SEQ ID NO: 55)

Qy        1 TGATATCGAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTAGGAGGAAAAAC 60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       26 TGATATCGAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTAGGAGGAAAAAC 85

Qy       61 TGTTTCATACAGAAGGCGTCAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATT 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       86 TGTTTCATACAGAAGGCGTCAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATT 145

Qy      121 GGTCCCATCGAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTAGGAGGAAAA 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      146 GGTCCCATCGAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTAGGAGGAAAA 205

Qy      181 ACTGTTTCATACAGAAGGCGTCAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAA 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      206 ACTGTTTCATACAGAAGGCGTCAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAA 265

Qy      241 TTGGTCCCGGGACATTTTGACACCCCCATAATATTTTTCCAGAATTAACAGTATAAATTG 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      266 TTGGTCCCGGGACATTTTGACACCCCCATAATATTTTTCCAGAATTAACAGTATAAATTG 325

Qy      301 CATCTCTTGTTCAAGAGTTCCCTATCACTCTCTTTAATCACTACTCACAGTAACCTCAAC 360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      326 CATCTCTTGTTCAAGAGTTCCCTATCACTCTCTTTAATCACTACTCACAGTAACCTCAAC 385

Qy      361 TCCTG 365
            |||||
Db      386 TCCTG 390
(Morgan et al. SEQ ID NO: 4)

Morgan et al. teach a promoter comprising SEQ ID NO: 4 (nucleotides 142-390) with 100% identity to Applicant’s SEQ ID NO: 57 (see alignment below. Qy is SEQ ID NO: 57 and Db is SEQ ID NO: 4).
(Applicant SEQ ID NO: 57)

Qy       1 AATTGGTCCCATCGAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTAGGAGG 60
           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     142 AATTGGTCCCATCGAATTAGGAGGAAAAACTGTTTCATACAGAAGGCGTCAATTAGGAGG 201

Qy      61 AAAAACTGTTTCATACAGAAGGCGTCAATTAGGAGGAAAAACTGTTTCATACAGAAGGCG 120
           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     202 AAAAACTGTTTCATACAGAAGGCGTCAATTAGGAGGAAAAACTGTTTCATACAGAAGGCG 261

Qy     121 TCAATTGGTCCCGGGACATTTTGACACCCCCATAATATTTTTCCAGAATTAACAGTATAA 180
           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     262 TCAATTGGTCCCGGGACATTTTGACACCCCCATAATATTTTTCCAGAATTAACAGTATAA 321

Qy     181 ATTGCATCTCTTGTTCAAGAGTTCCCTATCACTCTCTTTAATCACTACTCACAGTAACCT 240
           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     322 ATTGCATCTCTTGTTCAAGAGTTCCCTATCACTCTCTTTAATCACTACTCACAGTAACCT 381

Qy     241 CAACTCCTG 249
           |||||||||
Db     382 CAACTCCTG 390
(Morgan et al. SEQ ID NO: 4)

It would have been obvious to one of ordinary skill in the art to recognize that the RheoSwitch and/or RheoPlex system taught by Kumar and Katakam may be modified using 2A peptide to link multiple components of the switch instead of IRES based on the teachings from Szymczak et al. and tailored for tissue-specific targeting based on the teachings from Morgan et al.  The person of ordinary skill in the art would recognize the advantages of using 2A linker for stable coexpression of multiple proteins especially when a single vector system is used and there is a size limitation and to add a promoter for tissue-specific targeting of the vectors as taught in Morgan et al.  The level of skill in the art is high.  Absent evidence to the contrary, the skilled artisan would have had a reasonable expectation of success to substitute the bicistronic expression using IRES with polypeptide linker that comprises 2A peptide sequence to fuse the first and second gene switch polypeptide and to add a tissue-specific promoter. Therefore, the claimed invention would have prima facie obvious to one of ordinary skill in the art before the effective filing date.


Response to Arguments
Applicant's arguments filed April 22, 2022 and June 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the prima facie case of obviousness is rebutted by the fact that the claimed invention as currently amended yields results that are unexpectedly improved in view of the prior art.  Applicant details experiments comparing the effectiveness of the gene switch system comprising first and second gene switch polypeptides linked with a cleavable linker.  Applicant further argues that a POSITA would not have been motivated to modify Kumar's Rheoswitch® system by linking the gene switch polypeptides therein with the 2A linker disclosed in Szymczak.  Applicant further argues that the POSITA would not have had a reasonable expectation of success in achieving the claimed invention because it was known that cleavable linkers are routinely unsuccessfully cleaved and, even when successfully cleaved, often lead to reduced or no expression of the downstream polypeptide.
In response to Applicant’s arguments, the Office finds that while Applicant details experiments comparing the effectiveness of the gene switch system comprising first and second gene switch polypeptides with a cleavable linker, Applicant does not recite the 2A linker in the independent claim.  Furthermore, amended claim 125 recites a cleavable linker, which encompasses any cleavable linker and is not limited to just the 2A linker of Applicant’s experiments. Additionally, in the paragraph bridging pages 8-9, and the first full paragraph of page 9 of Applicant’s arguments in April 22, 2022, Applicant indicates that both a 2A linker and IRES induce and turn-off expression as expected, and the only difference is that the 2A linker can re-induce expression faster than an IRES. However, that property has not been included in the claims. Applicant has not provided sufficient evidence that the claimed invention as currently amended yields results with all cleavable linkers that are unexpectedly improved in view of prior art.  
Furthermore, Applicant is reminded that the POSITA would recognize the advantages of using 2A linker for stable coexpression of multiple proteins especially when a single vector system is used and there is a size limitation. Szymezak et al. specifically teaches that using 2A linker has advantages over the use of IRES elements and additional promoters in multicistronic vectors because IRES has a larger size which may have substantial limitation for vectors that have cloning efficiency, and use of multiple IRES may lead to competition for translation factors and homologous recombination and can vary profoundly in different cell types, and IRES dependent translation may be significantly lower than cap-dependent expression (see page 592, 1* col., last paragraph), and all of these problems are reduced or eliminated with the use of 2A peptide based vectors. With regard to the argument directed to potential drawback of using 2A peptide, Applicant is reminded that method of determining whether the structure of a particular protein may influence cleavage efficiency would have been routine experimentation even it needs to be empirically determined. The teaching of Szymczak has provided sufficient teaching to make such determination, and the study has not found any problems with 2A tag left at the end of N- terminal (see page 592, 2" col., 1 paragraph).
Therefore, the arguments are not persuasive and the rejections are maintained.

Claims 126 and 178 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Katakam (Gene Transfer: Delivery and Expression of DNA and RNA, A Laboratory Manual, 2007, Chapter 64, pages 643-651), Szymczak et al. (Nature Biotechnology, 2004. Vol. 22, no.5, pages 589-594), and Morgan et al. (US8556882B2, published October 15, 2013) as applied to claims 86, 113, 125, 161, 164-166, 170-171, and 177 above, and further in view of Krishnan et al. (US9,877,990).  This rejection is maintained.
The teachings of Kumar and Katakam, Szymczak et al., and Morgan et al., have been discussed above.  However, Kumar and Katakam, Szymczak et al., and Morgan et al., do not teach the sequence of SEQ ID NO: 154 as the cleavable linker. Nor do Kumar and Katakam, Szymczak et al., and Morgan et al. teach the vector comprises transposon such as Sleeping Beauty.  
Krishnan et al. teach a linker polypeptide for expressing multiple protein may be T2A, P2A, E2A, F2A or SEQ ID NO: 6, 8, 10 and 12 (see col.7, lines 40-48), among which SEQ ID NO: 6 is 100% identical to SEQ ID NO: 154 of the present application (see 101, sequence 6).  Krishnan et al. also teach that the vectors encoding the polypeptide may include plasmids, viral and transposons (see col.27, lines 9-13).  Krishnan et al. also teach HSV/Sleeping Beauty amplicon vectors for delivering the recombinant protein (see col.27, lines 19-31).  
The obviousness of using a cleavable linker such as 2A linker for expressing the gene switch polypeptide has been discussed above.  A person of ordinary skill in the art would have recognized that using a linker such as SEQ ID NO: 154 would have been equivalent to the 2A peptide because Krishnan et al. teach using said cleavable linker for same purpose of expressing multiple protein just as using 2A linker.  Substituting one prior known linker with another with same function would have yield predictable results and thus is within the capability of a person having ordinary skill in the art.  It would also have been obvious to use an amplicon vector that comprises Sleeping Beauty transposon based on the teachings of Kumar and Katakam and Krishnan et al. because such vector may be used to deliver the polypeptide of interest to host cells.  The level of skill in the art is high.  Absent evidence to the contrary, the skilled artisan would have had reasonable expectation of success to clone the gene switch to an appropriate vector as claimed.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at before the effective filing date.

Claim 179 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Katakam (Gene Transfer: Delivery and Expression of DNA and RNA, A Laboratory Manual, 2007, Chapter 64, pages 643-651), Szymczak et al. (Nature Biotechnology, 2004. Vol. 22, no.5, pages 589-594), and Morgan et al. (US8556882B2, published October 15, 2013) as applied to claims 86, 113, 125, 161, 164-166, 170-171, and 177 above, and further in view of Sauer et al. (Proceedings of National Academy of Science, 1988, Vol. 85, pp. 5166-5170).  This rejection is maintained.
The teachings of Kumar and Katakam, Szymczak et al., and Morgan et al. have been discussed above.  However, Kumar and Katakam, Szymczak et al., and Morgan et al. do not teach the vector encoding the gene switch comprises recombinase attachment sites.
Sauer et al. teach site-specific DNA recombination in mammalian cells by Cre recombinase (see abstract). Sauer et al. teach vectors that comprise lox P sites is able to be inserted into mammalian cell when Cre is expressed (see page 5168, Figure 5 and legend).  
It would have been obvious to one of ordinary skill in the art to include recombinant sites into the vector encoding the gene switch based on the combined teachings of Kumar and Katakam, Szymczak et al., and Sauer et al.  The person having ordinary skill in the art would have been motivated to do so for site specific integration of the polynucleotide that encodes the gene switch into mammalian cells for stable expression of said gene switch.  The level of skill in the art is high.  Absent evidence to the contrary, the skilled artisan would have had a reasonable expectation of success of placing recombinase recognition sites such as loxP into any type of vector following instructions from Sauer.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections - 35 USC § 103 – new rejections necessitated by Applicant’s amendment
Claims 97, 172, 173, and 175 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Katakam (Gene Transfer: Delivery and Expression of DNA and RNA, A Laboratory Manual, 2007, Chapter 64, pages 643-651), Szymczak et al. (Nature Biotechnology, 2004. Vol. 22, no.5, pages 589-594), and Morgan et al. (US8556882B2, published October 15, 2013) as applied to claims 86, 113, 125, 161, 164-166, 170-171, and 177 above, and further in view of Barrett et al. (Cell Biology, 2016, Vol.5, no.2, pages 1-7), Sahm et al. (Cancer Immunology and Immunotherapy 2012, Vol.61, pages 1451-1461) and Tosic et al. (Journal for ImmunoTherapy of Cancer, 1(Suppl 1): P137). This rejection has been modified in light of Applicant’s arguments in the response filed April 22, 2022.
The teachings of Kumar and Katakam, Szymczak et al., and Morgan et al. have been discussed above.  However, Kumar and Katakam, Szymczak et al., and Morgan et al. do not teach the gene expression product being modulated by a non-inducible promoter (claim 97) and wherein the chimeric antigen receptor is capable of binding at least one of CD19, CD33, BCMA, CD44, a-Folate receptor, CAIX, CD30, ROR1, CEA, EGP-2, EGP-40, HER2, HER3, Folate-binding Protein, GD2, GD3, IL- 13R-a2, KDR, EDB-F, mesothelin, CD22, EGFR, MUC-1, MAGE-Al, MUC-16, h5T4, PSMA, TAG-72, EGFRvIII, CD123, and VEGF-R2 (claim 175).  Kumar and Katakam, Szymczak et al., and Morgan et al. further do not teach the heterologous gene encodes a fusion polypeptide comprising: IL-15 or a functional equivalent thereof; and IL-15R                        
                            α
                        
                     or a functional equivalent thereof (claim 172) and that the fusion polypeptide is connected to a cell tag by a polypeptide linker (claim 173).
Barrett et al. demonstrated a method of immunotherapy for treating cancer by using a synthetic biology RheoSwitch Therapeutic System (RTS) for controlled local expression of a cytokine, IL-12 (see title).  Barrett et al. provide a practical application of using RheoSwitch in controlled gene delivery for treating cancer.  Barrett et al. teach making an adenoviral vector comprising RTS and IL-12 (see page 2, 1st col., 4th paragraph), wherein the expression of IL-12 is induced by the addition of the activator ligand veledimex.
Sahm et al. teach expression of the cytokine IL-15 in natural killer (NK) cells results in rapid enrichment and selective cytotoxicity of gene-modified effectors that carry a tumor-specific antigen receptor CAR which specifically binds to EpCAM (EGFP-2) (see title and abstract).  Sahm et al. teach a vector that comprises expression cassettes that co-express IL-15 and CAR, wherein co-expression of IL-15 and CAR in NK cells results in high and selective cell-killing activity against EpCAM expressing breast carcinoma that were resistant to the natural cytotoxicity of unmodified NK cells (see page 1457, Figure 5 and legend, and page 1458, 1st col., 2nd paragraph).  Sahm et al. also teach the IL-15 is connected to a cell tag (EGFP) by a linker (see page 1454, Figure 1A and legend).  
Tosic et al. teach interleukin-15 (IL-15) and IL-15 receptor alpha fusion protein enhances antitumor activity of myxoma virus (title).  Tosic et al. teach that IL15Rα-IL15 fusion proteins attenuated tumor growth and prolonged survival (see p.1, col. 2, para 1).
It would have been obvious to one of ordinary skill in the art that RheoSwitch is a very versatile gene expression regulating system which may be used in a wide variety of circumstances including both basic research and potentially clinical therapy based on the combined teachings of Kumar and Katakam, Szymczak et al., Morgan et al. and Barrett et al.  The person having ordinary skill in the art would be motivated to use RheoSwitch in methods of immunotherapy that involves CAR and/or IL-15 because Sahm et al. and Tosic et al. teach that combination of both may result in more effective cytotoxicity of NK cells.  As discussed above, Morgan et al. teach inducible expression of IL-12 under a tissue-specific promoter (see abstract and col. 3, lines 20-28).  The level of skill in the art is high.  Absent evidence to the contrary, the skilled artisan would have had a reasonable expectation of success to insert a different cytokine, such as IL-15 taught by Sahm et al., and even an IL15Rα-IL15 fusion polypeptide as taught by Tosic et al. into the commercially available RheoSwitch system with a tissue-specific promoter because Barrett et al. already demonstrated the success of using said system for delivering IL-12 via an adenoviral vector.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claims 114 and 169 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Katakam (Gene Transfer: Delivery and Expression of DNA and RNA, A Laboratory Manual, 2007, Chapter 64, pages 643-651), Szymczak et al. (Nature Biotechnology, 2004. Vol. 22, no.5, pages 589-594), and Morgan et al. (US8556882B2, published October 15, 2013) as applied to claims 86, 113, 125, 161, 164-166, 170-171, and 177 above, and further in view of Barrett et al. (Cell Biology, 2016, Vol.5, no.2, pages 1-7) and Thompson (US11020429B2, published June 6, 2021; filed April 11, 2016).  This is a new rejection in response to Applicant’s arguments in the response filed April 22, 2022 and necessitated by Applicant’s amendments filed on April 22, 2022.
The teachings of Kumar and Katakam, Szymczak et al., Morgan et al., and Barrett et al. have been discussed above.  However, none of the references teaches expressing a truncated version of HER1/EGFR (SEQ ID NO: 189).
Thompson teaches engineered immune cells, expressing recombinant or engineered molecules involved in metabolic pathways, such as those that promote or inhibit one or more metabolic steps, reactions, or pathways, for example, in T cells (see abstract).  Thompson further teaches cells, such as T cells or NK cells, expressing such molecules and combinations thereof, compositions comprising such cells, nucleic acids such as vectors encoding the same, and methods of administration to subjects in adoptive cell therapy (see abstract and column 2, lines 10-21).   
Thompson teaches a tag comprising SEQ ID NO: 83 (nucleotides 1-335) with 100% identity to Applicant’s SEQ ID NO: 189 (see alignment below. Qy is SEQ ID NO: 189 and Db is SEQ ID NO: 83).

(Applicant SEQ ID NO: 54)

Qy       1 RKVCNGIGIGEFKDSLSINATNIKHFKNCTSISGDLHILPVAFRGDSFTHTPPLDPQELD 60
           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1 RKVCNGIGIGEFKDSLSINATNIKHFKNCTSISGDLHILPVAFRGDSFTHTPPLDPQELD 60

Qy      61 ILKTVKEITGFLLIQAWPENRTDLHAFENLEIIRGRTKQHGQFSLAVVSLNITSLGLRSL 120
           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      61 ILKTVKEITGFLLIQAWPENRTDLHAFENLEIIRGRTKQHGQFSLAVVSLNITSLGLRSL 120

Qy     121 KEISDGDVIISGNKNLCYANTINWKKLFGTSGQKTKIISNRGENSCKATGQVCHALCSPE 180
           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     121 KEISDGDVIISGNKNLCYANTINWKKLFGTSGQKTKIISNRGENSCKATGQVCHALCSPE 180

Qy     181 GCWGPEPRDCVSCRNVSRGRECVDKCNLLEGEPREFVENSECIQCHPECLPQAMNITCTG 240
           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     181 GCWGPEPRDCVSCRNVSRGRECVDKCNLLEGEPREFVENSECIQCHPECLPQAMNITCTG 240

Qy     241 RGPDNCIQCAHYIDGPHCVKTCPAGVMGENNTLVWKYADAGHVCHLCHPNCTYGCTGPGL 300
           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     241 RGPDNCIQCAHYIDGPHCVKTCPAGVMGENNTLVWKYADAGHVCHLCHPNCTYGCTGPGL 300

Qy     301 EGCPTNGPKIPSIATGMVGALLLLLVVALGIGLFM 335
           |||||||||||||||||||||||||||||||||||
Db     301 EGCPTNGPKIPSIATGMVGALLLLLVVALGIGLFM 335

(Thompson SEQ ID NO: 83)

It would have been obvious to one of ordinary skill in the art that RheoSwitch is a very versatile gene expression regulating system which may be used in a wide variety of circumstances including both basic research and potentially clinical therapy based on the combined teachings of Kumar and Katakam, Szymczak et al., Morgan et al., and Barrett et al.  The person having ordinary skill in the art would be motivated to use RheoSwitch in methods of immunotherapy that involves fusions including truncated HER1 as taught by Thompson.  Thompson teaches recombinant receptors, such as a CAR, can be linked to a truncated HER1 in order to confirm transduction of cells expressing the CAR (column 56, lines 1-17).  The level of skill in the art is high. Absent evidence to the contrary, the skilled artisan would have a reasonable expectation of success to include a cell tag comprising truncated HER1 fusions as taught by Thompson into the commercially available RheoSwitch system because Barrett et al. already demonstrated the success of using said system for delivering IL-12 with controlled expression via an adenoviral vector.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claim 191 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Katakam (Gene Transfer: Delivery and Expression of DNA and RNA, A Laboratory Manual, 2007, Chapter 64, pages 643-651), Szymczak et al. (Nature Biotechnology, 2004. Vol. 22, no.5, pages 589-594), and Morgan et al. (US8556882B2, published October 15, 2013) as applied to claims 86, 113, 125, 161, 164-166, 170-171, and 177 above, and further in view of Yannick et al. (US10358477B2, published July 23, 2019, filed October 6, 2006).  This is a new rejection necessitated by Applicant’s amendment filed April 22, 2022 to add new claims.
The teachings of Kumar and Katakam, Szymczak et al., and Morgan et al. have been discussed above.  However, Kumar and Katakam, Szymczak et al., and Morgan et al. do not teach a fusion polypeptide comprising an amino acid sequence of SEQ ID NO: 203 or 204, or functional variants thereof.
Yannick et al. teach the stimulation of the IL-15Rbeta/gamma signaling pathway, to thereby induce and/or stimulate the activation and/or proliferation of IL-15Rbeta/gamma-positive cells, such as NK and/or T cells (see abstract).  Yannick et al. teach that the sushi domain of IL-15Rα is crucial for transpresentation and gives access to particularly useful and particularly needed medical applications in the field of cancer treatment and/or palliation and/or prevention, by vaccine administration, such as e.g. administration of a composition which comprises at least one compound containing at least one IL-15Ralpha sushi domain (see col. 19, lines 9-17).
Yannick et al. teach a fusion polypeptide comprising SEQ ID NO: 7 (nucleotides 1-237) with 100% identity to Applicant’s SEQ ID NO: 204 (see alignment below. Qy is SEQ ID NO: 204 and Db is SEQ ID NO: 7).

(Applicant SEQ ID NO: 204)

Qy         1 ITCPPPMSVEHADIWVKSYSLYSRERYICNSGFKRKAGTSSLTECVLNKATNVAHWTTPS 60
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         1 ITCPPPMSVEHADIWVKSYSLYSRERYICNSGFKRKAGTSSLTECVLNKATNVAHWTTPS 60

Qy        61 LKCIRDPALVHQRPAPPSTVTTAGVTPQPESLSPSGKEPAASSPSSNNTAATTAAIVPGS 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 LKCIRDPALVHQRPAPPSTVTTAGVTPQPESLSPSGKEPAASSPSSNNTAATTAAIVPGS 120

Qy       121 QLMPSKSPSTGTTEISSHESSHGTPSQTTAKNWELTASASHQPPGVYPQGHSDTTVAIST 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       121 QLMPSKSPSTGTTEISSHESSHGTPSQTTAKNWELTASASHQPPGVYPQGHSDTTVAIST 180

Qy       181 STVLLCGLSAVSLLACYLKSRQTPPLASVEMEAMEALPVTWGTSSRDEDLENCSHHL 237
             |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       181 STVLLCGLSAVSLLACYLKSRQTPPLASVEMEAMEALPVTWGTSSRDEDLENCSHHL 237
 
(Yannick et al. SEQ ID NO: 7)

It would have been obvious to one of ordinary skill in the art that RheoSwitch is a very versatile gene expression regulating system which may be used in a wide variety of circumstances including both basic research and potentially clinical therapy based on the combined teachings of Kumar and Katakam, Szymczak et al., and Morgan et al.  The person having ordinary skill in the art would be motivated to use RheoSwitch in methods of immunotherapy that involves IL-15 and IL-15alpha fusions as taught by Yannick because IL-15alpha increases the efficiency of IL-15 signaling, therefore, providing a stronger response (column 3, lines 60-67).  The level of skill in the art is high. Absent evidence to the contrary, the skilled artisan would have a reasonable expectation of success to include a cell tag comprising truncated HER1 fusions as taught by Thompson into the commercially available RheoSwitch system because Barrett et al. already demonstrated the success of using said system for delivering IL-12 with controlled expression via an adenoviral vector.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Allowable Subject Matter
Claims 186-190 and 192 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636